DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	This action is in response to applicant’s remarks/arguments filed on 12/19/2020. Claims 1 and 8 have been amended. Claims 2, 4, 5, 13, 15 and 16 have been cancelled. Currently, clams 1, 3, 6-12, 14 and 17-20 are pending. This action is made FINAL.

Information Disclosure Statement
	The information disclosure statement submitted on 11/19/2020 has been considered by the Examiner and made of record in the application file.

Response to Arguments
	Applicant's arguments/remarks filed 12/19/2020 have been fully considered but they are not persuasive. 
Regarding amended claim 1 which incorporated original claims 2, 4 and 5, on pages 9-10 of the remark, applicant first argues that the cited reference, Giustina, does not disclose the limitations “a fixed member fixed to the second cover on a surface thereof facing the first cover and forming a first receiving space with the surface of the second cover”. The Examiner respectfully disagrees. As shown in figure 1 and par [0025]-[0028], Giustina clearly discloses a first cover disposed between the first structure and the second structure and fitted together with the first structure (read as, for example, the bottom 
Regarding amended claim 1, on pages 10-11 of the remark, applicant first argues that the cited reference, Giustina, does not disclose “the fitting member comprises a connection portion, two ends of the connection portion are respectfully connected with the two cover portions to form a U-shaped or H-shaped structure. The Examiner respectfully disagrees. As shown in figure 1 and par [0025]-[0028], Giustina further discloses the first cover disposed between the first structure and the second structure and fitted together with the first structure (read as, for example, the bottom surface/cover of first housing segment 110 which fixed to top surface/cover of top plate 115, see fig. 1, par [0025]); a fixed member fixed to the second cover on a surface thereof facing the first cover and forming a first receiving space with the surface of the second cover, the first receiving space extending in a sliding direction in which the first structure and the second structure slide relative to each other (read as the combination comprising of two cleat structures 140 fixed to the based plate 125 on its surface thereof facing the top plate 115 and forming the receiving space shown in figure 1 with the surface of base plate 125, figure 1, par [0026-0028]); and a fitting member (read as the combination comprising at least the two rails 130 and the bottom cover of base plate 125, par [0026]) comprising a cover portion that extends in the sliding direction, with one part of the cover portion extending into the first receiving space and the other part of the cover portion fixed to the first cover on a surface thereof facing the second cover, so that the fixed member is slidable in a second receiving space formed between the cover portion and the surface of the first cover (read as, for example, the rail 130 that extends in the sliding direction, with one part of the rail 130 extending into the first receiving space and the other part of the rail 130 fixed to the bottom surface/cover of first housing segment 110 as rail is fixed to the top plate 115 and facing the base plate 125, so that the fixed member is slidable in a second receiving space formed between the rail 130 and the bottom surface/cover of the first housing segment 110, figure 1, par [0025]-[0028]); wherein the fitting member further comprises a connection portion, and two ends of the connection portion are respectively connected with the two cover portions to form a U-shaped or H-shaped structure (read as the bottom surface of top plate 115 is a connection portion, it forms a U-shape with the fitting member 130, figure 1, par [0025]-[0028]).
Regarding amended claim 1, on pages 11-13 of the remark, applicant further argues that the cited reference, Geun, does not disclose the claimed limitations argued above. The Examiner would like to point out that the cited reference, Giustina, discloses the claimed limitations in questions as discussed above; and Geun is not being used to reject claim 1.

Regard amended independent claim 8 and other dependent claims, sees response above.	


Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8-10, 12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giustina et al. (U.S. PGPub 2012/0200998 A1).
Consider claim 1, Giustina discloses a slide structure, configured to effect a relative sliding movement between a first structure and a second structure of an electronic device (read as the mobile computing device 100 includes a pair of slider assemblies 105 that are configured to interconnect the first housing segment 110 and the second housing segment 120, figure 1, par [0023]), comprising:
a first cover disposed between the first structure and the second structure and fitted together with the first structure (read as, for example, the bottom surface/cover of first housing segment 110 which fixed to top surface/cover of top plate 115, see fig. 1, par [0025]); 
a second cover (fig. 1, ref. 125) disposed between the first structure and the second structure and fitted together with the second structure (read as base plate 125, see fig. 1, par [0025]); 
a fixed member fixed to the second cover on a surface thereof facing the first cover and forming a first receiving space with the surface of the second cover, the first receiving space extending in a sliding direction in which the first structure and the second structure slide relative to each other (read as the combination comprising of two cleat structures 140 fixed to the based plate 125 on its surface thereof facing the top plate 115 and forming the receiving space shown in figure 1 with the surface of base plate 125, figure 1, par [0026-0028]); and 
a fitting member (read as the combination comprising at least the two rails 130 and the bottom cover of base plate 125, par [0026]) comprising a cover portion that extends in the sliding direction, with one part of the cover portion extending into the first receiving space and the other part of the cover portion fixed to the first cover on a surface thereof facing the second cover, so that the fixed member is slidable in a second receiving space formed between the cover portion and the surface of the first cover (read as, for example, the rail 130 that extends in the sliding direction, with one part of the rail 130 extending into the first receiving space and the other part of the rail 130 fixed to the bottom surface/cover of first housing segment 110 as rail is fixed to the top plate 115 and facing the base plate 125, so that the fixed member is slidable in a second receiving space formed between the rail 130 and the bottom surface/cover of the first housing segment 110; for example, rail 130 would be formed from an integral or affixed component of the top plate 115 or component that is provided as part of the first housing segment 110; by using the slider assembly 105, the top plate 115 may slideably move relative to the base plate 125 (e.g., the sliding direction would be in the direction going into the paper in figure 1, par [0025]-[0028]);
wherein the fixed member comprises two side edges parallel to the sliding direction; and the first receiving space is formed between each of the side edges of the fixed member and the surface of the second cover, respectively (read as the fixed member comprises two side edges (the extremities of the T-shaped members 140) forming a receiving space, figure 1, par [0029]).
wherein the fitting member comprises two cover portions mating with the two side edges (read as the  fitting member (L-shaped members 130) mates with the side edges, figure 1, par [0025]-[0028]).
wherein the fitting member further comprises a connection portion, and two ends of the connection portion are respectively connected with the two cover portions to form a U-shaped or H-shaped structure (read as the bottom surface of top plate 115 is a connection portion, it forms a U-shape with the fitting member 130, figure 1, par [0025]-[0028]).
Consider claim 6, as applied to claim 5 above, Giustina discloses wherein the connection portion is engaged with the fixed member to stop the sliding movement when the first structure and the second structure slide from a closed state into an open state (read as the bottom surface of top plate 115 is a connection portion, it forms a U-shape with the fitting member 130, figure 1, par [0025]-[0028]).

Consider claim 8, Giustina discloses an electronic device, comprising: a first structure; a second structure; a first slide structure disposed between the first structure and the second structure (read as the mobile computing device 100 includes a pair of slider assemblies 105 that are configured to interconnect the first housing segment 110 and the second housing segment 120, figure 1, par [0023]), where a distance between the first slide structure and a first end of the electronic device in a preset direction is no greater than a preset length, and a distance between the first slide structure and a second end of the electronic device in the preset direction is greater than the preset length; a second slide structure disposed between the first structure and the second structure, where the second slide structure is between the first slide structure and the second end, and a distance between the second slide structure and the second end of the electronic device in the preset direction is no greater than the preset length (read as slider assembly 105 is positioned between the top plate 115 and the base plate 125 to interconnect the two housing segments 110, 120. In an embodiment, the slider assembly 105 includes a rail 130 and a cleat structure 140. The rail 130 may include a slot and/or protrusion to engage with the cleat structure 140 and slide along its length. The rail 130 may also be fixed relative to one housing segment (illustrated in FIG. 1 as being fixed to the first housing segment 110). For example, rail 130 may be formed from an integral or affixed component of the top plate 115 or component that is provided as part of the first housing segment 110. By using the slider assembly 105, the top plate 115 may slideably move relative to the base plate 125 (e.g., the sliding direction would be in the direction going into the paper in figure 1, par [0025]-[0028]).; wherein the second slide structure comprises: 
a first cover fitted together with the first structure (read as, for example, the bottom surface/cover of first housing segment 110 which fixed to top surface/cover of top plate 115, see fig. 1, par [0025]); 
a second cover fitted together with the second structure (read as base plate 125, see fig. 1, par [0025]); 
a fixed member fixed to the second cover on a surface thereof facing the first cover and forming a first receiving space with the surface of the second cover, the first receiving space extending in a sliding direction in which the first structure and the second structure slide relative to each other (read as the combination comprising of two cleat structures 140 fixed to the based plate 125 on its surface thereof facing the top plate 115 and forming the receiving space shown in figure 1 with the surface of base plate 125, figure 1, par [0026-0028]); and 
a fitting member (read as the combination comprising at least the two rails 130 and the bottom cover of base plate 125, par [0026]) comprising a cover portion that extends in the sliding direction, with one part of the cover portion extending into the first receiving space and the other part of the cover portion fixed to the first cover on a surface thereof facing the second cover, so that the fixed member is slidable in a second receiving space formed between the cover portion and the surface of the first cover (read as, for example, the rail 130 that extends in the sliding direction, with one part of the rail 130 extending into the first receiving space and the other part of the rail 130 fixed to the bottom surface/cover of first housing segment 110 as rail is fixed to the top plate 115 and facing the base plate 125, so that the fixed member is slidable in a second receiving space formed between the rail 130 and the bottom surface/cover of the first housing segment 110; for example, rail 130 would be formed from an integral or affixed component of the top plate 115 or component that is provided as part of the first housing segment 110; by using the slider assembly 105, the top plate 115 may slideably move relative to the base plate 125 (e.g., the sliding direction would be in the direction going into the paper in figure 1, par [0025]-[0028]);
wherein the fixed member comprises two side edges parallel to the sliding direction; and the first receiving space is formed between each of the side edges of the fixed member and the surface of the second cover, respectively (read as the fixed member comprises two side edges (the extremities of the T-shaped members 140) forming a receiving space, figure 1, par [0029]).
wherein the fitting member comprises two cover portions mating with the two side edges (read as the  fitting member (L-shaped members 130) mates with the side edges, figure 1, par [0025]-[0028]).
wherein the fitting member further comprises a connection portion, and two ends of the connection portion are respectively connected with the two cover portions to form a U-shaped or H-shaped structure (read as the bottom surface of top plate 115 is a connection portion, it forms a U-shape with the fitting member 130, figure 1, par [0025]-[0028]).
Consider claim 9, as applied to claim 8 above, Giustina discloses wherein gaps in a thickness direction between the first structure and the second structure at the first slide structure and the second slide structure respectively synergize with the preset length, so that gaps in the thickness direction between the first structure and the second structure at two end portions respectively in the preset direction is no greater than a preset value (read as the gaps between the the first housing segment 110 and the second housing segment 120 would not be greater than a certain value to prevent dirt or the small particles, figure 1, [0025]-[0028]). 
Consider claim 10, as applied to claim 8 above, Giustina discloses wherein the electronic device comprises a mainboard area, a battery area, and an antenna area (read as the inherently existing circuit board, battery and antenna of the device, figure 1 and 3A) disposed sequentially in the preset direction, the first slide structure being disposed at the battery area and the second slide structure being disposed at the mainboard area (read as the area which the pair of slider assemblies 105 (first and second) overlaps the battery and circuit board area, figures 1 and 3A, par [0025]-[0028]).
Consider claim 12, as applied to claim 8 above, Giustina discloses wherein the first slide structure comprises: a fixed portion, fixed at its top to a bottom surface of the first structure, having a plate shape as a whole and formed with bends at both sides; a slider, fixed at its bottom to a top surface of the second structure; and slide rails, fixed to the bends on the inner sides thereof, so that the slider engages with the slide rails at both sides to effect a sliding movement (read as slider assembly 105 is positioned between the top plate 115 and the base plate 125 to interconnect the two housing segments 110, 120. In an embodiment, the slider assembly 105 includes a rail 130 and a cleat structure 140. The rail 130 may include a slot and/or protrusion to engage with the cleat structure 140 and slide along its length. The rail 130 may also be fixed relative to one housing segment (illustrated in FIG. 1 as being fixed to the first housing segment 110). For example, rail 130 may be formed from an integral or affixed component of the top plate 115 or component that is provided as part of the first housing segment 110. By using the slider assembly 105, the top plate 115 may slideably move relative to the base plate 125 (e.g., the sliding direction would be in the direction going into the paper in figure 1, par [0025]-[0028]).
Consider claim 17, as applied to claim 16 above, Giustina discloses wherein the connection portion is engaged with the fixed member to stop the sliding movement when the first structure and the second structure slide from a closed state into an open state (read as the bottom surface of top plate 115 is a connection portion, it forms a U-shape with the fitting member 130, figure 1, par [0025]-[0028]).
Consider claim 18, as applied to claim 8 above, Giustina discloses over portion is partially overlapped with the preset recess so that the second receiving space is formed between the cover portion and the preset recess (read as slider assembly 105 is positioned between the top plate 115 and the base plate 125 to interconnect the two housing segments 110, 120. In an embodiment, the slider assembly 105 includes a rail 130 and a cleat structure 140. The rail 130 may include a slot and/or protrusion to engage with the cleat structure 140 and slide along its length. The rail 130 may also be fixed relative to one housing segment (illustrated in FIG. 1 as being fixed to the first housing segment 110). For example, rail 130 may be formed from an integral or affixed component of the top plate 115 or component that is provided as part of the first housing segment 110. By using the slider assembly 105, the top plate 115 may slideably move relative to the base plate 125 (e.g., the sliding direction would be in the direction going into the paper in figure 1, par [0025]-[0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giustina et al. (U.S. PGPub 2012/0200998 A1) in view of Geun et al. (EP 2151975 A1).
Consider claim 3, as applied to claim 2 above, Giustina discloses the claimed invention above and slide structure but does not specifically disclose wherein the fixed member is in a sheet shape; a surface of the fixed member away from the second cover is smooth; and the fixed member is thinner at the two side edges than at other parts to form the first receiving space respectively.
Nonetheless, in related art, Geun discloses sliding system comprising a pair of guide rail accommodation grooves 320 is horizontally and longitudinally formed in the back side of the moving plate 300 in upper and lower portions. The guide rail 400 is accommodated in the guide rail accommodation grooves 320, respectively. The guide rail 400 might be accommodated in the guide rail accommodation groove 320 of the moving plate 300 using an additional element or might be disposed in the guide rail accommodation groove 320 integrally with the moving plate 300, figure 4, par [0030]-[0031].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Geun into the teachings of Giustina as for the purpose of providing smooth sliding operation.
Consider claim 14, as applied to claim 13 above, Giustina discloses the claimed invention above and slide structure but does not specifically disclose wherein the fixed member is in a sheet shape, is smooth on a surface away from the second cover, and is thinner at the two side edges than at other parts to form the first receiving space.
Nonetheless, in related art, Geun discloses sliding system comprising a pair of guide rail accommodation grooves 320 is horizontally and longitudinally formed in the back side of the moving plate 300 in upper and lower portions. The guide rail 400 is accommodated in the guide rail accommodation grooves 320, respectively. The guide rail 400 might be accommodated in the guide rail accommodation groove 320 of the moving plate 300 using an additional element or might be disposed in the guide rail accommodation groove 320 integrally with the moving plate 300, figure 4, par [0030]-[0031].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Geun into the teachings of Giustina as for the purpose of providing smooth sliding operation.

Allowable Subject Matter
Claims 7, 11, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/

Primary Examiner, Art Unit 2645